Citation Nr: 1015338	
Decision Date: 04/27/10    Archive Date: 05/06/10

DOCKET NO.  09-18 704A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include as secondary to the service-
connected valvular heart disease with aortic insufficiency, 
class II.  

2.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The Veteran had active service from June 1943 to April 1946.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

In November 2009, the Board remanded the claim for further 
development.  The issue of entitlement to TDIU is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

An acquired psychiatric disorder, diagnosed as a chronic mood 
disorder, is related to a service-connected disability.


CONCLUSION OF LAW

An acquired psychiatric disorder, diagnosed as a chronic mood 
disorder, is proximately due to or the result of service-
connected disease or injury.  38 C.F.R. § 3.310 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans are entitled to compensation from the Department of 
Veterans Affairs if they develop a disability "resulting 
from personal injury suffered or disease contracted in line 
of duty, or for aggravation of a preexisting injury suffered 
or disease contracted in line of duty."  38 U.S.C. § 1110.  
Under 38 C.F.R. § 3.310(a), service connection may be granted 
for disability that is proximately due to or the result of a 
service-connected disease or injury.  

That regulation permits service connection not only for 
disability caused by service-connected disability, but for 
the degree of disability resulting from aggravation of a 
nonservice-connected disability by a service-connected 
disease or injury.  See also Allen v. Brown, 7 Vet. App. 439, 
448 (1995).  In order to prevail on the issue of secondary 
service connection, the record must show: (1) evidence of a 
current disability; (2) evidence of a service-connected 
disability; and (3) medical nexus evidence establishing a 
connection between the service- connected disability and the 
current disability.  See Wallin v. West, 11 Vet. App. 509, 
512 (1998).

In this case, the Veteran does not contend, and the evidence 
does not otherwise show that his mood disorder is directly 
related to service.  Therefore, the Board will turn to his 
primary contention that his chronic mood disorder is related 
to his service-connected valvular heart disease.

Service connection for valvular heart diseased was granted 
effective April 1946.  Private treatment records of July 2005 
show that the Veteran underwent an aortic valve replacement 
with biological prosthesis, mitral valvuloplasty, and single 
vessel coronary artery bypass surgery.  VA outpatient 
treatment records of January 2009 show that he was diagnosed 
with a mood disorder.  

In January 2010, the Veteran was afforded a VA examination 
for mental disorders.  The examiner noted that the Veteran 
was diagnosed with mood disorder in June 2008.  The examiner 
further noted that he and his wife reported a change in 
personality since the July 2005 heart surgery.  After an 
examination, he was diagnosed with mood disorder.  

The examiner opined that after reviewing the claim file, 
medical records, and the direct examination, "it may be 
reasonably clinically concluded that it is at least as likely 
as not that the [V]eteran's chronic mood disorder NOS is 
related at least in part to his service-connected valvular 
heart disease."  He reasoned that common clinical experience 
and medical studies have shown that personality changes can 
occur as the result of physiological consequences of major 
surgical procedures.  

The evidence as delineated above shows that the Veteran's 
chronic mood disorder is related to his service-connected 
valvular heart disease.  He underwent surgery in July 2005 
for treatment of his valvular heart disease.  In a rating 
decision of February 2006, he was granted a total temporary 
evaluation based on surgical or other treatment necessitating 
convalescence based on the July 2005 surgery.  Thereafter, he 
was diagnosed with mood disorder which, in January 2010, the 
VA examiner determined was at least in part, related to the 
surgery.  

The Board finds that the examiner's opinion is competent in 
that it was provided after a review of the claim file and 
medical records, and after an examination of the Veteran.  
Moreover, it stands uncontradicted by any other competent 
evidence of record.  Accordingly, the evidence is in support 
of the claim and service connection for chronic mood disorder 
is granted.  

Finally, VA's duties under the Veterans Claims Assistance Act 
of 2000 (VCAA) must be examined.  The VCAA provides that VA 
shall apprise a claimant of the evidence necessary to 
substantiate his claim for benefits and that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
unless no reasonable possibility exists that such assistance 
will aid in substantiating the claim.  In the instant case, 
since the Veteran's claim is being granted, any deficiencies 
with regard to VCAA are harmless and nonprejudicial and VCAA 
analysis is not required.  


ORDER

Service connection for an acquired psychiatric disorder, 
diagnosed as a chronic mood disorder, is granted.




REMAND

With respect to the claim for TDIU, the record shows that the 
Veteran is currently unemployed.  He alleges that his 
service-connected disabilities prevent him from obtaining 
gainful employment.  The Board notes that in January 2010 a 
VA examiner opined that the Veteran's service-connected 
valvular heart disease and varicocele did not render him 
unemployable.  That same month, a different VA examiner 
opined that the Veteran's chronic mood disorder did not 
render him unable to secure or follow a substantially gainful 
occupation.  

As noted above, service connection has been established for 
chronic mood disorder.  Moreover, there is no opinion of 
record regarding his unemployability considering all of his 
service connected disabilities.  While there are opinions 
considering the service-connected disabilities independent of 
one another, there is no opinion addressing the impact of the 
combination of all of the service-connected disabilities on 
his employability.  

As service connection for mood disorder has now been granted, 
an opinion which considers the effect of all of his service-
connected disabilities on the Veteran's employability is 
needed. 

Moreover, the Board notes that neither of the January 2010 VA 
opinions regarding employability are adequate or meet the 
Board's remand order.  Specifically, the examiner was 
requested to provide an opinion as to whether the Veteran's 
valvular heart disease, varicocele, and any psychiatric 
disorder related to his heart disease either alone or in the 
aggregate render him unemployable.  

The Board notes that while the examiner found that the 
Veteran's chronic mood disorder was related to his valvular 
heart disease, he only rendered an opinion as to whether the 
mood disorder rendered him unemployable and did not consider 
his service-connected disabilities in the aggregate as 
requested.  

Moreover, the examiner who provided the opinion regarding 
employability and the Veteran's service-connected valvular 
disease and varicocele, did not provide a rationale for the 
opinion as requested by the remand.  Therefore, the Board 
finds that the claim must be remanded for full compliance.  
See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The RO should refer the claim to 
the appropriate health care provider in 
order to obtain an opinion regarding 
the Veteran's unemployability.  

The reviewer is asked to offer an 
opinion as to whether it is at least as 
likely as not that the Veteran's 
service-connected mood disorder, 
valvular heart disease, and varicocele 
render him unable to secure or follow a 
substantially gainful occupation.  A 
complete rationale for all opinions 
expressed and all conclusions reached 
should be set forth in a legible 
report.

2.  Thereafter, readjudicated the claim 
for entitlement to TDIU.  If the 
benefit sought on appeal remains 
denied, furnish the Veteran and his 
representative a supplemental statement 
of the case and provide an opportunity 
to respond in accordance with 
applicable laws and regulations.  The 
case should then be returned to the 
Board for further appellate review, if 
otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


